  8:20-cv-00068-RGK-PRSE Doc # 12 Filed: 04/29/20 Page 1 of 1 - Page ID # 55



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,

                   Petitioner,                            8:20CV68

      vs.
                                                           ORDER
STATE OF NEBRASKA, ET AL;

                   Respondent.


      After careful consideration,

     IT IS ORDERED that Petitioner’s “motion requesting 3 judge district court to
convene an evidentiary hearing,” Filing no. 11, is denied.

      Dated this 29th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
